DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

Claim 11 is objected to because of the following informality:  “molecular template” is singular; in claim 10 it is plural (“molecular templates”).  Appropriate correction is required.


Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

a) in claim 10 it is not clear what is meant by the clause “and an electrode charged with a charge of the identification substance”.  As best understood by the Examiner from Applicant’s specification this clause means that the electrode has a charge of the same polarity as a charge that of the identification substance.  For example, if the identification substance has a -2 charge then the electrode will have a negative charge, but necessarily a -2 oxidation state.  See Applicant’s originally filed specification paragraphs [0023] and [0025].  

b) claim 10 requires “an electrode charged with a charge of the identification substance”.  Claim 14 further requires that the identification substance be phenylboronic acid.  However, Applicant’s Figure 2 shows the electrodes (16) and identification substance (38, phenylboronic acid) as being uncharged.  The Examiner would like to confirm that the clause “and an electrode charged with a charge of the identification substance[italicizing by the Examiner]” includes having the identification substance and so the electrode be neutrally charged, that is, uncharged.   If Applicant is being his own lexicographer with regard to the words “charged”  and “charge” please heed MPEP 2173.05(a).
 
c) Claim 15 recites the limitation "the field effect transistor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

d) Claim 15 recites the limitation "the gate insulating film" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting

Applicant claims priority for the instant application as a divisional application of U.S. application 14/907934.  However, the Examiner has reviewed U.S. application 14/907934 and has not found any restriction requirement made in any of the USPTO Office Actions.  Thus, the instant application is a voluntary divisional application.  As such, nonstatutory rejections are not prohibited in the instant application.  See MPEP 804.01, situation (A), where applicant files two or more applications without a restriction requirement by the examiner. 


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,156,581 B2 in view of Matsumoto et al., “Glucose-sensitive field effect transistor using totally synthetic compounds,” J Solid State Electrochem (2009) 13:165-170 (hereafter “Matsumoto”, cited in Applicant’s Information Disclosure Statement and a copy provided in parent application 14/907934, NPL 08/10/2008, 6 pages). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of U.S. Patent No. 11,156,581 B2 explicitly meets all of the limitations of claim 10 of the instant application except for the clause “and an electrode charged with a charge of the identification substance”, which is and inherent property of the electrode as the biosensor of claim 11 of U.S. Patent No. 11,156,581 B2 is structurally and compositionally the same that claimed, including even having the identification substance be phenylboronic acid (see claim 11 of U.S. Patent No. 11,156,581 B2 and claim 14 of the instant application).  Matsumoto illustrates and describes how an electrode of a biosensor configured for identifying a substance in a similar manner as the claimed biosensor will be charged with a charge of the identification substance, which is phenylboronic acid.  See Matsumoto Figures 1 and 2, and the first paragraph of results and discussion, which is on page 167, bridging to page 168.  

 
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,156,581 B2 in view of Matsumoto.  Claim 10, from claim 11 depends, has been addressed above. Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitation of claim 11 of the instant application is implied by the following in claim 11 of U.S. Patent No. 11,156,581 B2 

    PNG
    media_image1.png
    62
    488
    media_image1.png
    Greyscale


Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,156,581 B2 in view of Matsumoto.  Claim 10, from claim 12 depends, has been addressed above. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the substance to be detected be glucose because Matsumoto shows that phenylboronic acid is quite suitable for identifying glucose when used in a biosensor configured for identifying a substance in a similar manner as the claimed biosensor.  See Matsumoto Figures 1 and 2, and the first paragraph in the first column on page 166.  


Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 9 together of U.S. Patent No. 11,156,581 B2 in view of Matsumoto.  Claim 10, from claim 13 depends, has been addressed above. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 11,156,581 B2 meets the additional limitation of claim 13.  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 
	
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,156,581 B2 in view of Matsumoto.  Claim 10, from claim 14 depends, has been addressed above. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 11 of U.S. Patent No. 11,156,581 B2 already meets the additional limitation of claim 14.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 10 together of U.S. Patent No. 11,156,581 B2 in view of Matsumoto.  Claim 14, from claim 15 depends, has been addressed above. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of U.S. Patent No. 11,156,581 B2 meets the additional limitation of claim 15.  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 




Other Relevant Prior Art

Kamahori et al. US 2009/0071826 A1 (hereafter “Kamahori”, already cited on Applicant’s Information Disclosure Statement) discloses a biosensor nearly identical to one set forth in at least claim 10 of the instant application.  See the detailed rejection of claim 1 under 35 U.S.C. 102(a)(2) in the Non-Final Office Action mailed March 4, 2021 (pages 3-7) in parent  application 14/907,934.  Importantly though, Kamahori does not disclose that the hydrophilic polymer has formed within it molecular templates “that have a structure complementary to a molecular structure of the substance to be detected” as required by claim 10 of the instant application.  Applicant’s originally filed specification states,
  
    PNG
    media_image2.png
    213
    615
    media_image2.png
    Greyscale
  
  	The inhibitor in Kamahori is an alkane thiol.  See Kamahori Figure 3, noting therein 313, and paragraphs [0028] and [0011].  
	The Examiner will also note that Matsumoto, which was used as a secondary refence in the double patenting rejections above, also does not disclose molecular templates as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/ Primary Examiner, Art Unit 1795                                                                                                                                                                                             September 25, 2022